DETAILED ACTION
	This is in response to the above application filed on 06/06/2019. Claims 1-6 and 14-27 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 03/29/2021 is acknowledged.
Claim Objections
Claims 1, 14, and 21 are objected to because of the following informalities: In line 5 of claim 1, “the trigger” should be changed to “the trigger member” in order to remain consistent with terminology used throughout the claims. 
In line 5 of claim 14, “the trigger” should be changed to “the trigger member” in order to remain consistent with terminology used throughout the claims.
In line 6 of claim 21, “the trigger” should be changed to “the trigger member” in order to remain consistent with terminology used throughout the claims.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 recites “the second linkage” in line 2 and “the initial condition” in line 3. There is insufficient antecedent basis for these limitations in the claims.
Claim 25 recites “the second linkage” in line 2 and “the fully-actuated condition” in line 3. There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al. (US 2014/0276736).
Regarding claim 1, Worrell et al. discloses a handle assembly (620, FIGs 10A-10B, paragraphs [0106-0109]), comprising: a housing (622) defining a longitudinal axis (See FIG 10A below); a trigger member (624) operably coupled to the housing (Paragraphs [0106 and 0108]); a drive member (60, paragraph [0108]) movable within the housing along the longitudinal axis (Paragraphs [0108-0109]); a 


    PNG
    media_image1.png
    533
    623
    media_image1.png
    Greyscale

Regarding claim 2, Worrell et al. discloses the linkage assembly includes first (636), second (634), and third (632) linkages (FIGs 10A-10B, paragraph [0106]), the linkage assembly being moveable between an initial condition (FIG 10A) and a fully-actuated condition (FIG 10B).  
Regarding claim 3, Worrell et al. discloses the first bearing assembly is positioned such that a longitudinal axis of the second linkage is tangent to the first bearing sleeve when the linkage assembly is in the initial condition (See FIG 10A above; the axis is tangent to at least some part of first bearing sleeve 642. Examiner notes a longitudinal axis of the linkage need not be taken directly through the center of the bearing).  
Regarding claim 4, Worrell et al. discloses the second bearing assembly is positioned such that the longitudinal axis of the second linkage is tangent to the second bearing sleeve when the linkage assembly is in the fully-actuated condition (See FIG 10B below; the longitudinal axis of the second 


    PNG
    media_image2.png
    519
    650
    media_image2.png
    Greyscale


Regarding claim 14, Worrell et al. discloses a handle assembly (620, FIGs 10A-10B, paragraphs [0106-0109]), comprising: a housing (622) defining a longitudinal axis (See FIG 10A above); a trigger member (624) operably coupled to the housing (Paragraphs [0106 and 0108]); a drive member (60, paragraph [0108]) movable within the housing along the longitudinal axis (Paragraphs [0108-0109]); a linkage assembly (630, FIGs 10A-10B) operably disposed within the housing and connecting the trigger to the drive member (Paragraph [0106]); a friction reducing mechanism (635, 640, 641, 642, 644, 645, 646; the pin, gear, and rack elements are interpreted as friction reducing means for facilitating 
Regarding claim 21, Worrell et al. discloses a handle assembly (620, FIGs 10A-10B, paragraphs [0106-0109]), comprising: a housing (622) defining a longitudinal axis (See FIG 10A above); a trigger member (624) operably coupled to the housing (Paragraphs [0106 and 0108]); a drive member (60, paragraph [0108]) movable within the housing along the longitudinal axis (Paragraphs [0108-0109]); a linkage assembly (630, FIGs 10A-10B) operably disposed within the housing on a first side of the drive member (FIG 10A shows linkage assembly 630 is positioned on the proximal end of the drive member) and connecting the trigger to the drive member (Paragraph [0106]); and a friction reducing mechanism (635, 640, 641, 642, 644, 645, 646; the pin, gear, and rack elements are interpreted as friction reducing means for facilitating movement of the drive member because the meshing of the teeth provide a minimized contact surface for transferring force) operably disposed within the housing on a second, 
Regarding claim 22, Worrell et al. discloses the linkage assembly includes first (636), second (634), and third (632) linkages (FIGs 10A-10B, paragraph [0106]), the linkage assembly being moveable between an initial condition (FIG 10A) and a fully-actuated condition (FIG 10B).  
Regarding claim 23, Worrell et al. discloses the first bearing assembly includes a first bearing sleeve (640; the plain meaning definition of “sleeve” in a mechanical sense is “a tubular piece, as of metal, fitting over a rod or the like”. 640 provides a tubular piece of metal, defining the tubular lumen through which 60 passes, fitting over a rod, wherein beam 60 is the rod. Therefore, element 640 is interpreted as a bearing sleeve) disposed within the housing (FIGs 10A-10B) and the second bearing assembly includes a second bearing sleeve (642; the plain meaning definition of “sleeve” in a mechanical sense is “a tubular piece, as of metal, fitting over a rod or the like”. 642 provides a tubular piece of metal, defining the tubular lumen through which 635 passes, fitting over a rod, wherein pin 635 is the 
Regarding claim 24, Worrell et al. discloses the first bearing assembly is positioned such that a longitudinal axis of the second linkage is tangent to the first bearing sleeve when the linkage assembly is in the initial condition (See FIG 10A below; the longitudinal axis of the second linkage is tangent to a distal tip of the first bearing sleeve 640. Examiner notes a longitudinal axis of the linkage need not be taken directly through the center of the linkage).  

    PNG
    media_image3.png
    567
    625
    media_image3.png
    Greyscale

Regarding claim 25, Worrell et al. discloses the second bearing assembly is positioned such that the longitudinal axis of the second linkage is tangent to the second bearing sleeve when the linkage assembly is in the fully-actuated condition (See FIG 10B below; the axis is tangent to at least some part of second bearing sleeve 642. Examiner notes a longitudinal axis of the linkage need not be taken directly through the center of the linkage).  

    PNG
    media_image4.png
    530
    680
    media_image4.png
    Greyscale


Claims 1, 5, 6, 14-21, 23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swayze et al. (US 2005/0178813).
Regarding claim 1, Swayze et al. discloses a handle assembly (20, FIGs 1 and 7-8, paragraph [0084]), comprising: a housing (154, FIG 8, paragraph [0085]) defining a longitudinal axis (Axis of the housing that follows an axis of 32); a trigger member (34, FIGs 7-8) operably coupled to the housing (Paragraphs [0087, 0090-0093]); a drive member (32, FIGs 7-8) movable within the housing along the longitudinal axis (Paragraphs [0069, 0088, 0096-0098]); a linkage assembly (200, FIGs 7-14) operably disposed within the housing and connecting the trigger to the drive member (Paragraph [0088-0092 and 0101-0105]); and a friction reducing mechanism (220, 230; the pin, gear, and rack elements are interpreted as friction reducing means for facilitating movement of the drive member because the meshing of the teeth provide a minimized contact surface for transferring force) operably disposed 
Regarding claim 5, Swayze et al. discloses the first bearing assembly includes a first pivot pin (FIGs 7 and 26-27 show a pin on which 230 rotates) and the second bearing assembly includes a second pivot pin (FIGs 7 and 26-27 show a pin on which 220 rotates, the first and second bearing sleeves being rotatably supported about the respective first and second pivot pins (Paragraph [0091] discloses 230 and 220 rotate, therefore the sleeves rotate as well).  
Regarding claim 6, Swayze et al. discloses the housing includes a pivot post (202, paragraph [0090], FIG 9) and the friction reducing mechanism includes a third bearing sleeve (See FIG 9 below), the third bearing sleeve being received about the pivot post between the pivot post and the trigger member (FIG 9) to reduce friction between the housing and the trigger member during actuation of the handle assembly (“to reduce friction” is functional language reciting an intended use of the device. The tubular sleeve and the tubular pin are at least configured to reduce friction between the housing and the trigger member by providing smooth circular surfaces for the trigger to rotate on during actuation of the handle assembly).  

    PNG
    media_image5.png
    498
    505
    media_image5.png
    Greyscale

Regarding claim 14, Swayze et al. discloses a handle assembly (20, FIGs 1 and 7-8, paragraph [0084]), comprising: a housing (154, FIG 8, paragraph [0085]) defining a longitudinal axis (Axis of the housing that follows an axis of 32); a trigger member (34, FIGs 7-8) operably coupled to the housing (Paragraphs [0087, 0090-0093]); a drive member (32, FIGs 7-8) movable within the housing along the longitudinal axis (Paragraphs [0069, 0088, 0096-0098]); a linkage assembly (200, FIGs 7-14) operably 
Regarding claim 15, Swayze et al. discloses the first bearing assembly includes a first bearing sleeve (the plain meaning definition of “sleeve” in a mechanical sense is “a tubular piece, as of metal, fitting over a rod or the like”. The element of FIG 26 below provides a tubular piece of metal, defining the tubular lumen through which the pin passes. Therefore, this element is interpreted as a bearing sleeve) rotatably disposed within the housing (FIGs 7 and 27, paragraph [0091] discloses 230 rotates) and the second bearing assembly includes a second bearing sleeve (the plain meaning definition of “sleeve” in a mechanical sense is “a tubular piece, as of metal, fitting over a rod or the like”. The element of FIG 26 below provides a tubular piece of metal, defining the tubular lumen through which 

    PNG
    media_image6.png
    342
    459
    media_image6.png
    Greyscale

Regarding claim 16, Swayze et al. discloses the linkage assembly includes first (196b), second (196c), and third (196d) linkages (FIGs 9-10), the linkage assembly being moveable between an initial condition (FIG 11, paragraph [0108]) and a fully- actuated condition (FIG 14, paragraph [0109]).  
Regarding claim 17, Swayze et al. discloses the first bearing assembly (230) is positioned such that a longitudinal axis of the second linkage is tangent to the first bearing sleeve when the linkage assembly is in the initial condition (See FIG 7 below; the longitudinal axis of the second linkage is tangent to the first bearing sleeve 230. Examiner notes a longitudinal axis of the linkage need not be taken directly through the center of the linkage).  


    PNG
    media_image7.png
    523
    506
    media_image7.png
    Greyscale


Regarding claim 18, Swayze et al. the second bearing assembly (220) is positioned such that the longitudinal axis of the second linkage is tangent to the second bearing sleeve when the linkage assembly is in the fully-actuated condition (See FIG 18 below; the longitudinal axis of the second linkage is tangent to the second bearing sleeve 220. Examiner notes a longitudinal axis of the linkage need not be taken directly through the center of the linkage).  

    PNG
    media_image8.png
    644
    752
    media_image8.png
    Greyscale

Regarding claim 19, Swayze et al. discloses the first bearing assembly includes a first pivot pin (FIGs 26-27 show a pin around which 220 rotates) and the second bearing assembly includes a second pivot pin (FIGs 26-27 show a pin around which 230 rotates), the first and second bearing sleeves being rotatably supported about the respective first and second pivot pins (Paragraph [0091]).  
Regarding claim 20, Swayze et al. discloses the housing includes a pivot post (202, paragraph [0090], FIG 9) and the friction reducing mechanism includes a third bearing sleeve (See FIG 9 above), the third bearing sleeve being received about the pivot post between the pivot post and the trigger member (FIG 9) to reduce friction between the housing and the trigger member during actuation of the handle assembly (“to reduce friction” is functional language reciting an intended use of the device. The tubular sleeve and the tubular pin are at least configured to reduce friction between the housing and the trigger 
Regarding claim 21, Swayze et al. discloses a handle assembly (20, FIGs 1 and 7-8, paragraph [0084]), comprising: a housing (154, FIG 8, paragraph [0085]) defining a longitudinal axis (Axis of the housing that follows an axis of 32); a trigger member (34, FIGs 7-8) operably coupled to the housing (Paragraphs [0087, 0090-0093]); a drive member (32, FIGs 7-8) movable within the housing along the longitudinal axis (Paragraphs [0069, 0088, 0096-0098]); a linkage assembly (200, FIGs 7-14) operably disposed within the housing on a first side of the drive member (As viewed in FIG 7, the linkage assemble is located on a bottom side of the handle relative to the drive member) and connecting the trigger to the drive member (Paragraph [0088-0092 and 0101-0105]); and a friction reducing mechanism (220, 230; the pin, gear, and rack elements are interpreted as friction reducing means for facilitating movement of the drive member because the meshing of the teeth provide a minimized contact surface for transferring force, paragraphs [0091-0096]) disposed within the housing on a second, opposite side of the drive member (As viewed in FIG 7, the friction reducing mechanism is located on a top side of the handle relative to the drive member), the friction reducing mechanism including a first bearing assembly (230 and its pin, FIG 27; the inner surface of gear 230 through which the pin passes is interpreted as a friction reducing bearing because it constrains relative motion to only the desired motion and reduces friction between moving parts by providing a smooth and rounded interface between elements) and second bearing assembly (220 and its pin, FIG 27; the inner surface of gear 220 through which the pin passes is interpreted as a friction reducing bearing because it constrains relative motion to only the desired motion and reduces friction between moving parts by providing a smooth and rounded interface between elements) configured to facilitate movement of the drive member (Paragraphs [0091-0095] describe the role of 220 and 230 in actuating of the drive member).    
Regarding claim 23, Swayze et al. discloses the first bearing assembly includes a first bearing sleeve (the plain meaning definition of “sleeve” in a mechanical sense is “a tubular piece, as of metal, fitting over a rod or the like”. The element of FIG 26 below provides a tubular piece of metal, defining the tubular lumen through which the pin passes. Therefore, this element is interpreted as a bearing sleeve) disposed within the housing (FIGs 7 and 27, paragraph [0091]) and the second bearing assembly includes a second bearing sleeve (the plain meaning definition of “sleeve” in a mechanical sense is “a tubular piece, as of metal, fitting over a rod or the like”. The element of FIG 26 below provides a tubular piece of metal, defining the tubular lumen through which the pin passes. Therefore, this element is interpreted as a bearing sleeve) disposed within the housing (FIGs 7 and 27, paragraph [0091])
Regarding claim 26, Swayze et al. discloses the first bearing assembly includes a first pivot pin (FIGs 26-27 show a pin around which 220 rotates) and the second bearing assembly includes a second pivot pin (FIGs 26-27 show a pin around which 230 rotates), the first and second bearing sleeves being rotatably supported about the respective first and second pivot pins (Paragraph [0091]).  
Regarding claim 27, Swayze et al. discloses the housing includes a pivot post (202, paragraph [0090], FIG 9) and the friction reducing mechanism includes a third bearing sleeve (See FIG 9 above), the third bearing sleeve being received about the pivot post between the pivot post and the trigger member (FIG 9) to reduce friction between the housing and the trigger member during actuation of the handle assembly (“to reduce friction” is functional language reciting an intended use of the device. The tubular sleeve and the tubular pin are at least configured to reduce friction between the housing and the trigger member by providing smooth circular surfaces for the trigger to rotate on during actuation of the handle assembly).  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771